BOLIN, Judge.
For the reasons stated in the companion case of Hatter v. Sale et al., reported in La.App., 188 So.2d 101, the judgment appealed is amended and recast and there is now judgment recalling the rule nisi issued herein and rejecting plaintiff’s petition for possession, at her cost, of the following described property:
The West One Half (W Yz) of the Northeast Quarter (NE YY) and the East Quarter (E YY) of the East Half (E Y2) of the Northwest Quarter (NW j4), Section 12, Township 23 North, Range 7 West, Claiborne Parish, Louisiana, containing 100 Acres, more or less, with all and singular improvements thereon.
Amended and recast.